  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TARIO STAMPS,                       )
                                    )
     Petitioner,                    )
                                    )       CIVIL ACTION NO.
     v.                             )         2:16cv478-MHT
                                    )              (WO)
UNITED STATES OF AMERICA,           )
                                    )
     Respondent.                    )

                               JUDGMENT

    In accordance with the memorandum opinion entered

this date, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Petitioner's objections (doc. no. 34, 35, & 39)

are overruled.

    (2) The          United     States      Magistrate       Judge's

recommendation (doc. no. 24) is adopted.

    (3) The     28    U.S.C.    §   2255   petition   for   writ   of

habeas corpus (doc. no. 1) is denied.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the     civil   docket     as   a   final   judgment
pursuant   to   Rule   58   of    the   Federal   Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 25th day of September, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
